16 F.3d 414NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jimmie WASHINGTON, Plaintiff Appellant,v.Russell PARKER, Chief of Police, Eutawville, SC;  MichaelCuller, Public Defender;  Orangeburg County;  Dr.Lewis, OCDC;  Nurse Glover, OCDC, Stateof South Carolina, Defendants Appellees.
No. 93-6831.
United States Court of Appeals, Fourth Circuit.
Jan. 11, 1994.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Robert S. Carr, Magistrate Judge.
Jimmie Washington, Appellant Pro Se.
D.S.C.
DISMISSED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the report and recommendation of the magistrate judge in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This